ICJ_121_ArrestWarrant_COD_BEL_2000-12-08_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU MANDAT D’ARRET
DU 11 AVRIL 2000

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BELGIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 8 DÉCEMBRE 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE ARREST WARRANT
OF 11 APRIL 2000

(DEMOCRATIC REPUBLIC OF THE CONGO ;. BELGIUM)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 8 DECEMBER 2000

 
Mode officiel de citation:
Mandat d'arrêt du I] avril 2000 (République démocratique du Congo
c. Belgique), mesures conservatoires, ordonnance du 8 décembre 2000,
C.LJ. Recueil 2000, p. 182

Official citation:
Arrest Warrant of 11 April 2000 (Democratic Republic of the Congo
v. Belgium), Provisional Measures, Order of 8 December 2000,
LC J. Reports 2000, p. 182

 

N° de vente:
ISSN 0074-4441 Sales number 803
ISBN 92-1-070880-6

 

 

 
8 DÉCEMBRE 2000

ORDONNANCE

MANDAT D'ARRÊT DU 11 AVRIL 2000
(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BELGIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ARREST WARRANT OF 11 APRIL 2000
(DEMOCRATIC REPUBLIC OF THE CONGO »r. BELGIUM)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

8 DECEMBER 2000

ORDER
182

COUR INTERNATIONALE DE JUSTICE

2000 ANNEE 2000
8 décembre
Rôle général

n° 121 8 décembre 2000

AFFAIRE RELATIVE AU MANDAT D’ARRET
DU 11 AVRIL 2000

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BELGIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. GUILLAUME, président; M. Sut, vice-président; MM. Opa,
BEDJAOUI, RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA,
VERESHCHETIN, M™* Hiccins, MM. PARRA-ARANGUREN,
KoolMANS, REZEK, AL-KHASAWNEH, BUERGENTHAL, juges;
M. BULA-BULA, M™° VAN DEN WYNGAERT, juges ad hoc;
M. CoUvREUR, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de
son Règlement,

Rend l'ordonnance suivante :

1. Considérant que, par requête enregistrée au Greffe de la Cour le
17 octobre 2000, la République démocratique du Congo (dénommée
ci-après le «Congo») a introduit une instance contre le Royaume de
Belgique (dénommé ci-après la « Belgique») pour

4
183 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

«violation du principe selon lequel un Etat ne peut exercer son pou-
voir sur le territoire d’un autre Etat et du principe de l'égalité sou-
veraine entre tous les Membres de l'Organisation des Nations Unies,
proclamé par l'article 2, paragraphe 1, de la Charte des Nations
Unies»

et pour

«violation de l’immunité diplomatique du ministre des affaires étran-
gères d’un Etat souverain, reconnue par la jurisprudence de la Cour
et découlant de l'article 41, paragraphe 2, de la convention de
Vienne du 18 avril 1961 sur les relations diplomatiques» ;

2. Considérant que, dans cette requête, le Congo invoque, pour fonder
la compétence de la Cour, le fait que «la Belgique a accepté la juridiction
de la Cour et, [qu’len tant que de besoin, la présente requête vaut accep-
tation de cette juridiction par la République démocratique du Congo»;

3. Considérant que, dans ladite requête, le Congo fait état d’un

«mandat d’arrét international qu’un juge d'instruction belge … a
décerné le 11 avril 2000 contre le ministre des affaires étrangères en
exercice de la République démocratique du Congo ..., en vue de son
arrestation provisoire préalablement à une demande d’extradition
vers la Belgique, pour de prétendus crimes constituant des «viola-
tions graves de droit international humanitaire» »;

et qu'il précise que,

«aux termes mêmes de ce mandat d'arrêt, le juge d’instruction
s'affirme compétent pour connaître de faits prétendument commis
sur le territoire de la République démocratique du Congo par un res-
sortissant de cet Etat, sans qu'il soit allégué que les victimes aient eu
la nationalité belge, ni que ces faits aient constitué des atteintes à la
sûreté ou au crédit du Royaume de Belgique»:

4. Considérant que, dans sa requête, le Congo se réfère à certaines dis-
positions de la «loi [belge] du 16 juin 1993 modifiée par la loi du
10 février 1999 relative à la répression des violations graves de droit inter-
national humanitaire»; qu’il allègue que

«l'article 5, paragraphe 2, ... contrevient manifestement au droit
international en tant qu’[il] prétend déroger à l’immunité diploma-
tique, tout comme le mandat d'arrêt décerné sur son fondement
contre le ministre des affaires étrangères d’un Etat souverain»;

et qu'il soutient en outre que l’article 7 «établit ... la compétence univer-
selle de la loi et des juridictions belges à l'égard des «violations graves de
droit international humanitaire», sans même subordonner cette compé-
tence à la présence de la personne poursuivie sur le territoire belge», et

5
184 MANDAT D’ARRÊT (ORDONNANCE 8 XII 00)

que cet article, ainsi que «le mandat d’arrêt décerné par le juge d’instruc-
tion belge ... [,] contreviennent au droit international»;

5. Considérant que, dans la méme requéte, le Congo se référe a

«plusieurs conventions multilatérales pour la répression d’infrac-
tions spécialement définies (torture et autres peines ou traitements
cruels, inhumains ou dégradants; terrorisme; infractions aux règles
relatives à la protection physique des matières nucléaires; actes illi-
cites contre la sécurité de la navigation maritime; capture illicite
d’aéronefs; actes illicites de violence dans les aéroports) [qui] pré-
voient la compétence universelle des Etats parties»;

qu’il précise que ces conventions «subordonnent [cette compétence uni-
verselle] à la condition que le coupable se trouve sur le territoire de l'Etat
qui exerce les poursuites»; et qu'il conclut qu'«fill s’agit donc ici de chefs
de compétence exceptionnels, qui ne tirent leur conformité au droit inter-
national que des traités qui les prévoient [, et qui] ne relèvent pas du droit
international commun»;

6. Considérant que, dans cette requête, le Congo soutient que «frJien,
en l’état [du droit international commun], n'autorise à considérer qu’une
nouvelle exception doive être admise, d’une manière générale, quant aux
crimes de guerre ou aux crimes contre l'humanité»: qu’il allègue que

«[sJans doute certains Etats ont-ils, à l’occasion de l’adoption de lois
destinées à adapter leur législation aux résolutions du Conseil de
sécurité des Nations Unies 827 du 25 mai 1993 et 955 du 8 novembre
1994 instituant des tribunaux internationaux en vue de juger, respec-
tivement, les personnes présumées responsables de violations graves
du droit international humanitaire commises sur le territoire de l'ex-
Yougoslavie depuis 1991, et les personnes présumées responsables
d'actes de génocide ou d’uutres violations graves du droit internatio-
nal humanitaire commis en 1994 sur le territoire du Rwanda et,
s'agissant des citoyens rwandais, sur le territoire d'Etats voisins,
étendu leur compétence aux crimes ainsi définis au-delà des cas où
soit les personnes présumées responsables, soit les victimes auraient
été leurs ressortissantes»,

mais ajoute que «de telles dispositions ne présentent aucune analogie per-
tinente avec l’article 7 de la loi belge»; et que le Congo précise que

«les résolutions susvisées du Conseil de sécurité constituent des
interventions dans les affaires d'Etats souverains que seule justifie la
mission de maintien de la paix et de la sécurité internationales dont
est investie l'Organisation des Nations Unies, à laquelle les exposés
des motifs de ces résolutions se réfèrent d’ailleurs expressément et
qu'aucun Etat ne peut naturellement usurper»,

et que, «si le Conseil de sécurité déclare les juridictions nationales concur-
remment compétentes avec les tribunaux internationaux, sous réserve de

6
185 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

la primauté de ceux-ci, pour juger les crimes qu’il définit, il ne pose aucun
critère de cette compétence» et «n’édicte aucune dérogation aux règles de
compétence pénale reconnues par le droit international»:

7. Considérant qu’au chiffre II de la requête la décision demandée à la
Cour par le Congo se lit comme suit:

«Il est demandé à la Cour de dire que le Royaume de Belgique
devra annuler le mandat d'arrêt international qu’un juge d’instruc-
tion belge, M. Vandermeersch, du tribunal de première instance de
Bruxelles, a décerné le 11 avril 2000 contre le ministre des affaires
étrangères en exercice de la République démocratique du Congo,
M. Abdulaye Yerodia Ndombasi, en vue de son arrestation provi-
soire préalablement à une demande d’extradition vers la Belgique,
pour de prétendus crimes constituant des «violations graves de droit
international humanitaire», mandat d’arrêt que ce juge a diffusé à
tous les Etats, y compris la République démocratique du Congo elle-
même, qui l’a reçu le 12 juillet 2000»;

8. Considérant que le 17 octobre 2000, immédiatement après le dépôt
de la requête, le Congo a présenté à la Cour une demande en indication
de mesure conservatoire en invoquant le paragraphe 1 de l’article 41 du
Statut de la Cour;

9, Considérant que, dans cette demande en indication de mesure
conservatoire, le Congo expose que le «mandat d’arrêt litigieux interdit
pratiquement au ministre des affaires étrangères de la République démo-
cratique du Congo de sortir de cet Etat pour se rendre en tout autre Etat
où sa mission l'appelle et, par conséquent, d'accomplir cette mission»;

10. Considérant que, dans ladite demande en indication de mesure
conservatoire, le Congo fait valoir que «f[ljes deux conditions essentielles
au prononcé d’une mesure conservatoire, suivant la jurisprudence de la
Cour, à savoir l'urgence et l’existence d’un préjudice irréparable, sont
manifestement réunies en l'espèce» ;

11. Considérant que le Congo précise dans sa demande que celle-ci
«tend à faire ordonner la mainlevée immédiate du mandat d’arrêt liti-
gieux»;

12. Considérant que le 17 octobre 2000, date à laquelle la requête et la
demande en indication de mesure conservatoire ont été reçues au Greffe,
le greffier a avisé le Gouvernement belge du dépôt de ces documents; et
que, le 18 octobre 2000, il lui a adressé des copies certifiées conformes de
la requête et de la demande conformément au paragraphe 2 de l’article 40
du Statut de la Cour, ainsi qu’au paragraphe 4 de l'article 38 et au para-
graphe 2 de l’article 73 de son Règlement;

13. Considérant qu’en attendant que les communications requises par
le paragraphe 3 de l’article 40 du Statut et l’article 42 du Règlement aient
été effectuées par transmission de la version bilingue imprimée de la
requête aux Etats Membres de l'Organisation des Nations Unies et aux
autres Etats admis à ester devant la Cour, le greffier a, le 20 octobre 2000,

7
186 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

informé ces Etats du dépôt de la requête et de son objet, ainsi que du
dépôt de la demande en indication de mesure conservatoire;

14, Considérant que, le 20 octobre 2000, le greffier a informé les
Parties que le président de la Cour avait fixé au 20 novembre 2000 la date
d'ouverture de la procédure orale prévue au paragraphe 3 de l'article 74
du Règlement, au cours de laquelle elles pourraient présenter leurs obser-
vations sur la demande en indication de mesure conservatoire;

15. Considérant que, par lettre du 30 octobre 2000, la Belgique a
désigné un agent et a ajouté qu'elle

«se réserv{ait] le droit de soulever en temps utile toute exception à la
recevabilité ou à la compétence de la Cour dans le respect de la pro-
cédure et en accord avec l’article 79 du Règlement de la Cour, et
qu'aucun élément dans l'attitude procédurale de la Belgique concer-
nant la requête en indication de mesures provisoires ne [pouvait] être
interprétée comme impliquant la renonciation à ce droit ou la confir-
mation de la compétence de la Cour»:

16. Considérant que, la Cour ne comptant sur le siège aucun juge de la
nationalité des Parties, chacune d’elles a procédé, dans l'exercice du droit
que lui confère le paragraphe 3 de l’article 31 du Statut, à la désignation
d’un juge ad hoc en l'affaire; que le Congo a désigné à cet effet M. Saye-
man Bula-Bula, et la Belgique M" Christine Van den Wyngaert;

17. Considérant qu’aux quatre audiences publiques tenues les 20, 21,
22 et 23 novembre 2000 des observations orales sur la demande en indica-
tion de mesure conservatoire ont été présentées:

au nom du Congo:

par S. Exc. M. Jacques Masangu-a-Mwanza, agent,
M. Jacques Vergès,
S. Exc. M. Ntumba Luaba Lumu;

au nom de la Belgique:

par M. Jan Devadder, agent,
M. Daniel Bethlehem,
M. Eric David;

et considérant qu’à l'audience une question a été posée au nom de la
Cour par le président, à laquelle il a été répondu oralement;

* *

18. Considérant qu’à l'audience du 20 novembre 2000, le Congo a
réitéré pour l'essentiel l'argumentation développée dans sa requête et sa
demande en indication de mesure conservatoire; qu'il s'est en outre référé
à l’article 12 du titre préliminaire du code de procédure pénale belge (inti-
tulé « De l’exercice de l’action publique à raison des crimes ou des délits
commis hors du territoire du Royaume») et a souligné que, selon cette

8
187 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

disposition, «la poursuite des infractions dont il s’agit dans le présent
chapitre n’aura lieu que si l’inculpé est trouvé en Belgique»; qu’il a sou-
tenu que le juge d'instruction belge, dans une ordonnance rendue dans
une autre affaire, avait

«estim[é] que l’article 7 de la loi du 16 juin 1993 dérogefait] à l'article
12 du titre préliminaire du code de procédure pénale et ne subordon-
n[ait] donc pas la compétence des juridictions belges à la condition
que la personne visée soit trouvée sur le territoire du Royaume»;

qu'il a indiqué que

«c'’[était] manifestement cette compétence illimitée que s'attribuerait
lui-même l'Etat belge, si l'interprétation de la loi avancée par ce Juge
était exacte, qui expliqu[ait] l'émission du mandat d’arrét visant
S. Exc. M. Yerodia Ndombasi, contre lequel aucun chef de compé-
tence territoriale ou personnelle, ni de compétence fondée sur la pro-
tection de la sûreté ou du crédit du Royaume de Belgique n'aurait, à
l'évidence, pu être invoqué»:

et qu'il a observé que «le Gouvernement belge n’a[vait] pas désavoué
cette interprétation depuis l'émission de ce mandat»;

19. Considérant qu'à l'audience le Congo a souligné que sa requête
introductive d'instance et sa demande en indication de mesure conserva-
toire n'avaient «nullement pour objet de prendre fait et cause au titre de la
protection diplomatique pour l'un de ses ressortissants», mais de «faire
sanctionner des violations du droit international dont souffrait] l'Etat
congolais dans l'exercice de ses prérogatives souveraines en matière diplo-
matique» ; et qu’il a précisé que «{fja République met[tait] en cause le man-
dat d’arrét du juge belge en tant qu'il visait] non pas la personne de
M. Yerodia Ndombasi, mais la fonction de ministre des affaires étrangères » ;

20. Considérant qu’à l’audience le Congo a indiqué que «[l]’ objet des
mesures conservatoires ... [était], selon la jurisprudence de la Cour, de
«sauvegarder les droits de chacun en attendant que la Cour rende sa déci-
sion»» et que «[IJa nécessité d’une telle sauvegarde suppos[ait] deux
conditions essentielles, à savoir l’urgence et l’existence d’un préjudice
irréparable»; qu'il a allégué, concernant la condition d'urgence, que,
«méme si certains Etats considér[aient] que [le] mandat [d’arrét] ne [pou-
vait] être exécuté ... et si le ministre des affaires étrangères a[vait] pu se
rendre, en effet, dans certains d’entre eux, ainsi qu’au Siége des Nations
Unies, tel n’[était] pas le cas d’autres Etats» et qu’«[a]insi, il ne [pouvait]
aller en tout Etat où sa mission l’appellait] et, par conséquent, ... ne [pou-
vait] accomplir cette mission de manière satisfaisante»; et qu’il a soutenu,
concernant la condition de préjudice irréparable, que «[lJes conséquences
de la mise à l’écart de la scène internationale du représentant qualifié de
la République démocratique du Congo pendant un temps indéterminé
[étaient], par essence, de celles que l’on ne répare pas» et que
188 MANDAT D'ARRÊT (ORDONNANCE 8 XII 00)

«la demande de la République démocratique du Congo s'appulyait]
sur le précédent que constitue ... l’ordonnance du 15 décembre 1979
( Personnel diplomatique et consulaire ... des Etats-Unis à Téhéran),
dans laquelle [la] Cour afvait] estimé que la violation de l’immunité
diplomatique créait une situation nécessitant le prononcé d’une
mesure conservatoire»;

21. Considérant qu'à l’audience le Congo a également excipé du
«caractère sérieux des moyens de la requête au fond»; qu'il a réitéré à
cette fin l'argumentation développée dans sa requête: et qu’il a ajouté que

«[i]l n’[était] pas demandé à la Cour pour l’instant de se prononcer
sur le mérite de ces moyens de droit, mais de constater qu'ils présen-
tfaient] un caractère sérieux et qu'ils justififaient] que la République
démocratique du Congo ne subisse pas plus longtemps la capitis
deminutio qu’a[vait] prétendu lui infliger un juge belge, dont le
Royaume de Belgique [devait] répondre»;

%

22. Considérant qu'à l’audience du 21 novembre 2000 l'agent de la
Belgique a, dans son exposé préliminaire, observé ce qui suit: «[sjelon
nos informations M. Yerodia aujourd’hui, n’est plus ministre des
affaires étrangères» du Congo;

23. Considérant qu'à l'audience la Belgique a fait référence à ce qui
constitue selon elle «le contexte historique des événements survenus en
République démocratique du Congo et les réactions de la communauté
internationale»; qu'elle a évoqué à cet égard, d’une part, les «violations
massives et systématiques des droits de l’homme et du droit international
humanitaire» qui avaient marqué les événements survenus dans la région
des grands lacs et, d’autre part, les résolutions adoptées en la matière par
le Conseil de sécurité des Nations Unies; qu'elle a notamment cité la
résolution 1291 (2000) du 24 février 2000 aux termes de laquelle ledit
Conseil

ery

«14, Condamne tous les massacres perpétrés sur le territoire de la
République démocratique du Congo et alentour, et demande instam-
ment qu'une enquête internationale y soit consacrée en vue de tra-
duire les responsables en justice»

et

«15. Demande à toutes les parties en conflit en République démo-
cratique du Congo de protéger les droits de l’homme et de respecter
le droit international humanitaire et la convention sur la prévention
et la répression du crime de génocide de 1948, ainsi que de s'abstenir
ou de cesser d’appuyer ceux que l’on soupçonne d'être impliqués
dans le crime de génocide, dans des crimes contre l'humanité ou
dans des crimes de guerre, ou de s'associer avec eux, de quelque
189 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

manière que ce soit, ainsi que de traduire les responsables en justice
et de permettre que le nécessaire soit fait, conformément au droit
international, pour que ceux qui auraient commis des violations du
droit international humanitaire aient à en répondre»;

et qu'elle a observé que «[lle juge [Vandermeersch] avait agi dans le cadre
de l’action que le Conseil de sécurité avait exhorté la communauté inter-
nationale à prendre»:

24. Considérant qu’à l'audience la Belgique a soutenu que «la loi
[belge] de 1993 et ses amendements de 1999 se bornfaient] simplement à
adapter le droit interne belge aux obligations que la Belgique a[vait]
contractées au plan international»; qu'elle a indiqué que «flj'article 7 de
la loi consacr[ait] ... la compétence universelle du juge belge» et que
«{elette compétence ... [était] pleinement conforme au deuxième alinéa de
l'article commun 49/50/129/146 des conventions de Genève de 1949»;
qu'elle a observé que

«[lJes amendements apportés le 10 février 1999 à la loi de 1993 se
born[aient] pour l'essentiel à inclure dans le champ d'application
ratione materiae de la loi deux incriminations: le crime contre ’huma-
nité et le génocide»;

et qu’elle a précisé que

«lextension au crime contre l’humanité et au crime de génocide de
la compétence universelle qui était déjà prévue par l’article 7 de la loi
de 1993 ... n'était] ... que la traduction en droit interne d’une obliga-
tion reconnue de longue date par le droit international général»:

et considérant que la Belgique s’est référée à un «élément apporté par la
loi de 1999: le refus de toute immunité au représentant de Etat, de quel-
que rang qu'il soit, s’il est impliqué dans un des crimes visés par la loi»;
qu’elle a soutenu que

«le législateur [n'avait] fait que transcrire dans le texte légal une règle
qui remont{ait] au statut du Tribunal de Nuremberg ..., voire au
traité de Versailles à propos de la mise en accusation de l’ex-empe-
reur d'Allemagne et des auteurs de crimes de guerre commis en 1914-
1918»;

et qu’elle a allégué que

«[elette règle a[vait] été ensuite confirmée par le Tribunal de Nurem-
berg lui-même dans son jugement de 1946, puis dans le statut du Tri-
bunal de Tokyo ..., puis dans la convention sur la prévention et la
répression du crime de génocide .... par la Commission du droit
international [des Nations Unies], tant dans la formulation des prin-
cipes de Nuremberg, que dans le projet de code des crimes contre la
paix et la sécurité de l’humanité de 1996 ..., sans parler des statuts
des Tribunaux pénaux internationaux ..., de la Cour pénale interna-
tionale ... et tout récemment du Tribunal spécial pour la Sierra
Leone»;

11
190 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

25. Considérant qu'à l'audience la Belgique a exposé «que le mandat
d’arrét ne résult[ait] nullement d’une initiative personnelle du juge»;
qu'elle a précisé que «le magistrat instructeur avait été saisi d’un côté par
un réquisitoire du procureur du Roi de Bruxelles, d’un autre côté par des
plaintes de particuliers»: qu'elle a indiqué qu’«il ressort[ait] d’informa-
tions obtenues du parquet de Bruxelles que, sur les douze plaignants, cinq
[étaient] de nationalité belge et sept de nationalité congolaise» et que
«[tlous [étaient] domiciliés en Belgique»; et qu’elle a souligné qu’«il
exist[ait] des liens de rattachement clairs et raisonnables entre les faits
en cause et la Belgique, à travers la nationalité ou le domicile des victimes
de ces faits»:

26. Considérant qu’à l'audience la Belgique a fait état de ce que

«[Île mandat not[ait] que les 4 et 27 août 1998, M. Yerodia Ndom-
basi, alors chef de cabinet du président Kabila, aurait tenu différents
discours publics relayés par les médias et incitant à la haine raciale,
discours qui auraient contribué au massacre de plusieurs centaines
de personnes, principalement d’origine tutsi»,

et que «[c]es faits [étaient] cités dans [d]es rapports des Nations Unies»;
et qu'elle a aussi indiqué que «le juge d'instruction a[vait] pleinement
tenu compte du contexte dans lequel les paroles de M. Yerodia Ndom-
basi [avaient] été prononcées»;

27. Considérant qu’à l’audience la Belgique a observé ce qui suit:

«[ile juge d'instruction a ... tenu compte des problèmes d’immunité
découlant de l’inculpation d’un ministre ... en écartant toute idée
d’arrestation immédiate de M. Yerodia Ndombasi si celui-ci devait
venir en Belgique à la suite d’une invitation officielle du Gouver-
nement belge: l'invitation impliquerait en effet renonciation de la
Belgique à faire exécuter le mandat pendant la durée du séjour offi-
ciel, et l’autorité judiciaire ne pourrait en faire abstraction sous
peine de mettre en cause la responsabilité internationale de l'Etat
belge»:

et qu'elle a ajouté que «/m/utatis mutandis, il en irait de même si
M. Yerodia Ndombasi devait venir en Belgique ou passer par la Bel-
gique dans le cadre d’une invitation qui lui serait adressée par une organi-
sation internationale dont la Belgique est membre»;

28. Considérant qu’à l'audience la Belgique a reconnu que, si M. Yero-
dia Ndombasi était arrêté, «son droit à la liberté individuelle [serait]
affecté»; qu'elle a fait valoir que «[tJoutefois, comme l'atteinte au droit
de M. Yerodia Ndombasi se situe[rait] dans le cadre de poursuites pé-
nales régulières, cette atteinte [ferait] partie des exceptions admises par tous
les instruments protecteurs des droits de la personne»; qu’elle en a conclu
qu’«faJucun droit n’ayant été violé, le Congo ne pourrait prétendre que
l'atteinte à la liberté de M. Yerodia Ndombasi est une violation du droit
international affectant directement le Congo»; et qu’elle a ajouté que la
qualité de ministre de M. Yerodia Ndombasi «ne changefrait] rien à cette

12
191 MANDAT D’ARRET (ORDONNANCE 8 XIT O0)

conclusion», «la qualité de représentant d’un Etat [n’autorisant pas à]
violer la loi, qu’elle soit interne ou internationale»;

29. Considérant qu'à l'audience la Belgique a exposé qu’«un mandat
d’arrét international ... ne [pouvait] produire d’effets contraignants sur le
territoire d’un Etat étranger que si ce dernier accept[ait] d’apporter son
assistance à la mise en œuvre de ce droit»; qu’« aucun traité bilatéral spé-
cifique d’extradition ou d'entraide judiciaire ne lifait] les deux Etats»; que
«{les effets extra-territoriaux du mandat [étaient] donc entièrement subor-
donnés à la volonté de l'Etat requis, ici, le Congo, de lui donner suite ou
non»; et considérant que la Belgique a allégué que «la délivrance de ce
mandat d’arrét [était] un moyen d’aider le Congo a exercer un droit qui ...
[était] aussi une obligation pour le Congo, a savoir, arréter et poursuivre
M. Yerodia Ndombasi devant les juridictions congolaises pour les faits
qui lui sont imputés»;

30. Considérant qu’à l’audience la Belgique a soutenu ce qui suit:

«le mandat d’arrét belge n’est pas plus directement exécutoire sur le
territoire d’un Etat tiers que sur le territoire du Congo. Dans les
deux cas, le concours des autorités locales est indispensable: le man-
dat d’arrét ne peut atteindre l'intéressé à l'étranger que si l'Etat hôte
accepte d’y donner suite. En pareil cas, ce serait donc, non la Bel-
gique qui porterait atteinte à la liberté de M. Yerodia Ndombasi,
mais l'Etat tiers requis»;

31. Considérant qu’à l'audience la Belgique a expliqué qu’«une
demande en indication de mesures conservatoires ... constitue une procé-
dure exceptionnelle», qu’elle implique que la Cour ait compétence prima
facie et que

«[ill s’agit, ainsi que la jurisprudence de la Cour l'indique clairement,
de savoir si des mesures conservatoires sont nécessaires dans les cir-
constances de l'affaire, s’il existe un risque sérieux qu’un préjudice
irréparable soit porté aux droits dont la Cour pourrait décider par la
suite qu’ils appartiennent à l’une ou l’autre des Parties»:

32. Considérant qu’à l’audience la Belgique, concernant la question de
la compétence de la Cour, a fait valoir que la requête

«ne mentionn{ait] aucune base de compétence précise[,] ne fai[sait]
référence a aucun traité bilatéral ou multilatéral prévoyant la com-
pétence de la Cour en application du paragraphe | de l’article 36 du
Statut [et] n’invoqu[ait] pas pour fonder la compétence [de la Cour]
les déclarations des Parties au titre de la clause facultative»;

et que la Belgique en a conclu que «la Cour devrait rejeter la demande en
indication de mesures conservatoires de la République démocratique du
Congo»; et considérant que la Belgique a ajouté que «, eu égard a la for-
mulation employée par la République démocratique du Congo sur la

13
192 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

compétence et pour éviter toute équivoque, [elle] réserv[ait] expressément
[sa] position ... sur la question de la compétence et de la recevabilité» ;

33. Considérant qu'à l'audience la Belgique, concernant la question
des droits à sauvegarder, a expliqué que «[I]a condition requise ... [était]
que les droits que le demandeur cherche à sauvegarder ne soient pas illu-
soires, soient l’objet du différend dans la procédure sur le fond et soient,
d’une manière ou d’une autre, menacés par les actes dont se plaint le
requérant»; qu’elle a allégué qu’en l'espèce «le «droit» qui aurait besoin
d’être sauvegardé par l'indication de mesures conservatoires serait le
«droit» du ministre des affaires étrangères de la République démocra-
tique du Congo de se rendre à l'étranger pour le compte de son gouver-
nement»; qu'elle a ajouté ce qui suit:

«L'activité diplomatique requiert évidemment que les représen-
tants des Etats puissent voyager à l'étranger pour la conduite des
affaires de leur Etat. Mais le fait est que voyager à l'étranger ne
constitue pas un droit. C'est une fonction … de l’activité diplo-
matique... Cette fonction exige le consentement de l’Etat hôte»;

et qu'elle en a conclu que

« [la République démocratique du Congo n’a[vait] pas montré qu'il
exist{ait] un droit qui d’après elle demanderait à être sauvegardé par
l'indication de mesures conservatoires ... [et] que la Cour devrait
rejeter ... à ce titre la demande de la République démocratique du
Congo en indication de mesures conservatoires»:

34. Considérant qu'à l'audience la Belgique, concernant la condition
de préjudice irréparable, a fait valoir entre autres que «le critère [n’était
pas] celui ... du désagrément ou de la difficulté, ou de Virritation», que
«la question qui se posfait] ... [était] de savoir s’il exist[ait] un risque réel
que soit porté un préjudice irréparable aux droits de la République démo-
cratique du Congo», et que «[I]Jes événements des dernières vingt-quatre
heures, au cours desquelles M. Yerodia Ndombasi a[vait] cessé d’être le
ministre des affaires étrangères, montr[aient] bien qu'il n’exist{ait] aucun
risque de porter un tel préjudice [à ces droits}»: qu’elle a soutenu que
«[plour ainsi dire aucune preuve n’a[vait] été présentée d’un préjudice qui
aurait été porté aux droits de la République démocratique du Congo
depuis le I! avril (ou le 12 juillet) 2000» et qu’«[i]l n’y a[vait] même
aucune indication que M. Ndombasi ait été très gêné»; et qu'elle a en
conséquence prié la Cour «de rejeter ... à ce titre la demande de la Répu-
blique démocratique du Congo en indication de mesures conservatoires » ;

35. Considérant qu'à l’audience la Belgique, concernant la condition
d'urgence, a allégué que «[mlême avant le remaniement ministériel ...,
lors duquel M. Ndombasi s’[’était] vu attribuer le portefeuille de l'éduca-
tion, il n’y avait aucune urgence»: et qu’elle a exposé ce qui suit:

«La réalité est que le mandat d’arrêt a été délivré le 11 avril 2000.
La République démocratique du Congo en a connaissance depuis au
moins le 12 juillet. Jusqu’au moment où elle a déposé sa requête, le
193 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

17 octobre dernier, rien n’indiquait qu'il y eût urgence. [L]a Bel-
gique aurait, hier, fait valoir que la demande en indication de me-
sures conservatoires ne satisfaisait pas à la condition de l’urgence.
C’est devenu encore plus évident aujourd’hui, puisque M. Ndombasi
n'est plus ministre des affaires étrangères »;

et considérant qu'elle a en conséquence prié la Cour «de rejeter la
demande à ce titre»;

36. Considérant qu’à l’audience la Belgique a en outre indiqué que «la
mesure que réclamfait] la République démocratique du Congo à titre
conservatoire [était] identique à celle qu'elle réclam[ait] sur le fond, à
savoir la mainlevée immédiate du mandat d'arrêt»: et qu'elle s’est référée
à l'ordonnance rendue par la Cour permanente de Justice internationale
le 21 novembre 1927 en l'affaire relative à l’Usine de Chorzow (CP.J.L.
série À n° 12, p. 10), en vue d’étayer son argumentation selon laquelle
«[lja nature exceptionnelle de la procédure d'indication de mesures conser-
vatoires ne permet[tait] pas que soit prononcé un jugement provisionnel
adjugeant les conclusions de la requête au fond»:

37. Considérant qu'à l’audience la Belgique a indiqué qu'elle «ne
vo[yait] aucun risque de dégradation significative des relations entre la
Belgique et la République démocratique du Congo qui serait de nature a
justifier des mesures conservatoires [indiquées proprio motu]»;

38. Considérant qu’à l’audience la Belgique a observé que «c’[était] de
longue date que le Conseil de sécurité et l'Organisation des Nations
Unies dans son ensemble s’intéress[aient] à la République démocratique
du Congo à propos d'événements du type de ceux qui [faisaient] l’objet
du mandat d'arrêt» et que «la façon dont [ils] [avaient] réagi aux événe-
ments en cause survenus en République démocratique du Congo milit[ait]
très fortement contre toute indication de mesures conservatoires du genre
de celle que réclam[ait] [le Congo]»;

39. Considérant qu’au terme de son premier tour de plaidoiries la Bel-
gique a néanmoins déclaré qu'elle

«n’a[vait] pas d’objection à ce que la Cour décide, en application des
pouvoirs que lui confère l’article 75, paragraphe 1 ou 2, du Règle-
ment, d'indiquer des mesures conservatoires consistant à demander
aux deux Parties d'examiner, en toute bonne foi, les difficultés sou-
levées par le mandat d'arrêt en vue de trouver une solution au dif-
férend d'une manière conforme à leurs obligations en droit interna-
tional, y compris les résolutions 1234 (1999) et 1291 (2000) du
Conseil de sécurité» :

+

40. Considérant qu'à audience du 22 novembre 2000, lors de son
second tour de plaidoiries, le Congo a soutenu que «[l]a condition inter-
nationale du ministre des affaires étrangères obéi[ssait] au principe d’assi-
milation à [celle] du chef d'Etat étranger en ce qui concerne l’immunité et

15
194 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

Vinviolabilité» et que «tout ministre envoyé par son Etat pour le repré-
senter à l'extérieur, traiter avec des Etats tiers ou des organisations inter-
nationales, le cas échéant l’engager, joui[ssait], sensu lato, également des
privilèges et immunités»; qu’il a précisé que

«[sj'agissant de M. Yerodia, hier ministre d'Etat chargé des affaires
étrangères, aujourd'hui ministre d'Etat chargé de l'éducation natio-
nale, … il sera[it] appelé a se déplacer, à répondre à des invitations à
l'extérieur, à se rendre dans des enceintes internationales...»

et qu’«[iJl serait] appelé à être envoyé souvent comme représentant per-
sonnel et plénipotentiaire du chef de l'Etat pour le représenter à l’exté-
rieur» ; que le Congo a ajouté qu’à ce titre M. Yerodia Ndombasi «béné-
ficiera[it], sans nul doute, du principe d’assimilation au chef de l'Etat, au
chef de gouvernement et au ministre des affaires étrangéres, comme le
laisse par ailleurs supposer l’article 7, paragraphe 2 c), de la convention
de Vienne de 1969 sur le droit des traités»;

41. Considérant qu’a cette audience le Congo a fait valoir que «le
mandat international litigieux viol[ait] le «principe de non-rétroacti-
vité»»; qu'il s’est référé à l'appui de son argumentation à l’article 2,
alinéa 1, du Code pénal belge, ainsi qu’au Pacte international relatif aux
droits civils et politiques de 1966 et à la convention européenne de sau-
vegarde des droits de l’homme et des libertés fondamentales de 1950;

42, Considérant qu'à la même audience le Congo a indiqué que,
«{p Jrima facie, la compétence de la Cour ne [pouvait] être contestée» et
qu'elle

«découlfait] clairement des déclarations facultatives de reconnais-
sance de la juridiction obligatoire de la Cour faites par le Royaume
de Belgique et la République démocratique du Congo, respective-
ment le 3 avril 1958 et le 8 février 1989, ... [e]t qui, apparemment,
[étaient] sans réserve»:

43. Considérant qu’à ladite audience le Congo a déclaré ce qui suit:

«la République démocratique du Congo demande à la Cour d’ordon-
ner à la Belgique de se conformer au droit international; de cesser et
de s’abstenir de tout comportement de nature à accentuer le diffé-
rend avec la République démocratique du Congo; en particulier, de
procéder à la mainlevée du mandat d'arrêt international délivré
contre le ministre Yerodia.

D'une manière générale, la République démocratique du Congo
demande à la Cour, sur la base de l’article 75, paragraphes | et 2, de
son Règlement, des mesures consistant, entre autres, à inviter les
deux Parties — la Belgique, en particulier, et la République démo-
cratique du Congo — à adopter un comportement qui empêche la
persistance, l’aggravation et l'extension du différend, notamment en
faisant disparaître la cause essentielle de ce différend» ;

 

16
195 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

44. Considérant qu’au terme de son second tour de plaidoiries, le
Congo a demandé

«a la Cour de dire le droit en tenant compte de l’assentiment des
deux Parties à régler éventuellement et diplomatiquement cette affaire
à l'amiable et en persuadant ... le juge belge Vandermeersch de reti-
rer son mandat qu'il a lancé sur le plan international»:

*

45. Considérant qu'à l’audience du 23 novembre 2000, lors de son
second tour de plaidoiries, la Belgique a expliqué qu'elle s’opposait «a ce
qu'un chef de compétence soit invoqué au stade du second tour de plai-
doiries»; et que, se référant à la jurisprudence de la Cour, elle a observé
qu’«une démarche aussi tardive, lorsqu’elle n’est pas acceptée par l’autre
partie, met gravement en péril le principe du contradictoire et la bonne
administration de la justice»;

46. Considérant qu’à cette audience la Belgique a soutenu qu’«{[i]l
n’[était] pas exact de dire [que sa déclaration au titre de la clause facul-
tative était] «sans réserve »» ; qu'elle a souligné que «[d]ans son dispositif,
[ladite déclaration] écart[ait] la compétence de la Cour pour les cas «ou
les parties auraient convenu ou conviendraient d’avoir recours à un autre
mode de règlement pacifique» »; et qu’elle a fait valoir que «la question
du mandat d’arrét était activement débattue au plus haut niveau entre
[les deux Etats] au moment où le ministre des affaires étrangères de la
République démocratique du Congo afvait] autorisé M° Vergés à intenter
l'action»:

47. Considérant qu’à la même audience la Belgique, concernant les
conditions de préjudice irréparable et d'urgence, a exposé que

«[fle remaniement qui a[vait] conduit à la nomination d'un nouveau
ministre des affaires étrangères rédui[sait] à néant le moyen tiré des
obstacles mis aux déplacements du ministre des affaires étrangères,
qui aurait pu être invoqué à titre supplétif pour étayer l'existence
d’un préjudice irréparable»

et que «[ledit] remaniement ... annul[ait] tout moyen supplétif qui aurait
pu étayer la thèse de l’urgence»:

48. Considérant qu’à ladite audience la Belgique, se référant au rema-
niement ministériel susmentionné, a soutenu que cette circonstance nou-
velle rendait la demande de mesure conservatoire sans objet et devrait
conduire la Cour à rayer l'affaire du rôle dans l'intérêt d’une bonne
administration de la justice;

49. Considérant qu’à cette audience la Belgique s’est encore référée
aux indications qu’elle avait données lors de son premier tour de plaidoi-
ries en ce qui concerne une demande de la Cour à adresser aux Parties
(voir paragraphe 39 ci-dessus); qu’elle a observé à cet égard que flles
conclusions du vice-ministre de la justice et des affaires parlementaires de
la République démocratique du Congo semblaient ... soutenir une telle

17
196 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

approche»; qu’elle a ajouté qu’elle «regrett[ait] que les présentes procé-
dures devant la Cour puissent donner l'impression de [la] placer en situa-
tion de conflit avec la République démocratique du Congo»; et qu’elle a
affirmé qu’«il n’exist[ait] aucun risque de détérioration des relations entre
les deux pays»;

50. Considérant qu’au terme de son second tour de plaidoiries, la Bel-
gique a présenté les conclusions suivantes:

«Le Royaume de Belgique demande qu'il plaise à la Cour de reje-
ter la demande en indication de mesures conservatoires introduite
par la République démocratique du Congo dans l'affaire du Mandat
d'arrêt du 11 avril 2000 ( République démocratique du Congo c. Bel-
gique) et de ne pas indiquer les mesures conservatoires faisant l'objet
de la demande de la République démocratique du Congo.

Le Royaume de Belgique demande qu'il plaise à la Cour de rayer
du rôle l'affaire du Mandat d'arrêt du 11 avril 2000 (République
démocratique du Congo ec. Belgique) introduite par la République
démocratique du Congo contre la Belgique par requête en date du
17 octobre 2000»;

+ x

51. Considérant qu’au cours de la présente procédure la Cour a été in-
formée par la Belgique que, le 20 novembre 2000, un remaniement minis-
tériel était intervenu au Congo, à l'issue duquel M. Yerodia Ndombasi,
visé par le mandat d’arrét du 11 avril 2000, avait cessé d'exercer les fonc-
tions de ministre des affaires étrangères et s'était vu confier celles de mi-
nistre de l'éducation nationale; que cette information a été confirmée par
le Congo;

52. Considérant que la Belgique a fait valoir que, de ce fait, la demande
en indication de mesures conservatoires du Congo, qui était entièrement
axée sur l'impossibilité pratique pour le ministre des affaires étrangères
«de sortir de cet Etat pour se rendre en tout autre Etat où sa mission
Pappel[ait] et, par conséquent, d'accomplir cette mission», était devenue
sans objet et devait donc être rejetée; et considérant qu’elle a en outre
soutenu «qu’un tel changement fondamental de circonstances altér[ait] la
requête ... au point d’hypothéquer l’ensemble des procédures à venir sur
base de cette requête» et a prié la Cour d’ordonner que l’affaire soit rayée
du rôle;

53. Considérant qu’anticipant argumentation de la Belgique sur le
défaut d'objet allégué de la requête, le Congo a souligné qu’en tout état
de cause la Belgique avait violé les immunités du ministre des affaires
étrangères au moment où le mandat avait été lancé et que, compte tenu
de «la technicité et la complexification croissante des relations interna-
tionales», «tout ministre envoyé par son Etat pour le représenter à l’exté-
rieur ... Jouifssait}, sensu lato, ... [de telles] immunités»;

54. Considérant qu'il échet, pour la Cour, de se pencher tout d’abord
sur la question de savoir si, du fait du remaniement ministériel opéré, la

18
197 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

requête du Congo a été privée d’objet et doit par suite être rayée du rôle;
et qu’elle examinera ensuite, le cas échéant, la question différente de
savoir si, du fait dudit remaniement, la demande en indication de mesures
conservatoires du Congo est devenue sans objet et doit dès lors être reje-
tée:

55. Considérant que la Cour possède le pouvoir de rayer in limine du
rôle «une affaire sur laquelle il apparaît certain [qu’elle] ne pourra se
prononcer au fond» (Licéité de l'emploi de la force ( Yougoslavie c.
Espagne), mesures conservatoires, ordonnance du 2 juin 1999, C.LJ.
Recueil 1999, par. 35); considérant que

«[lja Cour a déjà reconnu a plusieurs reprises par le passé que des
événements postérieurs à l'introduction d’une requête peuvent « [pri-
ver] ensuite la requête de son objet» (Actions armées frontalières et
transfrontaliéres (Nicaragua c. Honduras), compétence et recevabi-
lité, arrêt, C.LJ. Recueil 1988, p. 95, par. 66) et «qu’il n’y a dès lors
pas lieu à statuer» (Essais nucléaires (Australie c. France), arrêt,
C.LJ. Recueil 1974, p. 272, par. 62) (cf. Cameroun septentrional,
arrêt, C.LJ. Recueil 1963, p. 38)» (Questions d'interprétation et
d'application de la convention de Montréal de 1971 résultant de
l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), exceptions préliminaires, arrêt, C.LJ. Recueil
1998, p. 26, par. 46);

et considérant que le non-lieu à statuer sur la requête constitue l’un des
motifs pouvant amener la Cour à rayer une affaire du rôle sans autre exa-
men;

56. Considérant qu’aux fins d’établir si la requête du Congo est deve-
nue sans objet, il échet didentifier le contenu de la demande qui y est
formulée; qu’aux termes de la requête «[i]l est demandé à la Cour de dire
que [la] ... Belgique devra annuler le mandat d'arrêt ... décerné le 11 avril
2000 contre le ministre des affaires étrangères ... du Congo, M. Abdulaye
Yerodia Ndombasi»: que ledit mandat n’a pas, à ce Jour, été rapporté et
qu'il vise toujours la même personne, nonobstant les nouvelles fonctions
ministérielles qu’elle exerce; et qu’au cours des audiences le Congo a
maintenu sa demande au fond ainsi que les divers moyens à l'appui de
celle-ci;

57. Considérant qu'au vu de ce qui précède la Cour conclut que la
requête du Congo n’a pas, à l'heure actuelle, été privée d’objet; et qu’elle
ne saurait dès lors accéder à la demande de la Belgique tendant à ce que
l'affaire soit rayée du rôle à ce stade de la procédure;

58. Considérant que cette conclusion ne résout cependant pas la ques-
tion différente de savoir si la demande en indication de mesures conser-
vatoires a ou non été privée d’objet après le 20 novembre 2000; que la
Belgique prétend que ladite demande est désormais sans objet;

59. Considérant que la demande en indication de mesure conservatoire
présentée par le Congo après le dépôt de sa requête «tend à faire ordon-

19
198 MANDAT D’ARRET (ORDONNANCE 8 XIT 00)

ner la mainlevée immédiate du mandat d’arrét litigieux»; que, comme il
vient d’étre observé (voir paragraphe 56 ci-dessus), ce mandat d’arrét
continue de viser nommément M. Yerodia Ndombasi; qu’à l’audience le
Congo a maintenu sa demande originelle en la présentant comme suit:

«En conséquence, la République démocratique du Congo demande
à la Cour d’ordonner à la Belgique de se conformer au droit inter-
national; de cesser et de s’abstenir de tout comportement de nature
a accentuer le différend avec la République démocratique du Congo;
en particulier de procéder à la mainlevée du mandat d’arrêt interna-
tional ... contre le ministre Yerodia »:

que le Congo estime que M. Yerodia Ndombasi continue à jouir d’immu-
nités rendant illicite le mandat d’arrét; qu'il a en outre maintenu l’argu-
mentation fondée sur l'urgence et sur le risque de préjudice irréparable,
avancées à l’appui de sa demande:

60. Considérant que la Cour conclut de ce qui précède que la demande
en indication de mesures conservatoires du Congo n’a pas été privée
d'objet du fait de la nomination de M. Yerodia Ndombasi comme mi-
nistre de l'éducation nationale le 20 novembre 2000;

*  %

61. Considérant que chacune des deux Parties a fait une déclaration
reconnaissant la juridiction obligatoire de la Cour conformément au para-
graphe 2 de l’article 36 du Statut de la Cour; que la déclaration de la
Belgique, déposée auprès du Secrétaire général de l'Organisation des
Nations Unies le 17 juin 1958, est ainsi libellée:

«Au nom du Gouvernement belge, je déclare reconnaitre comme
obligatoire de plein droit et sans convention spéciale vis-a-vis de tout
autre Etat acceptant la méme obligation, la juridiction de la Cour
internationale de Justice, conformément à l’article 36, paragraphe 2,
du Statut de la Cour, sur tous les différends d’ordre juridique nés
après le 13 juillet 1948 au sujet de situations ou de faits postérieurs à
cette date, sauf le cas où les parties auraient convenu ou convien-
draient d’avoir recours à un autre mode de règlement pacifique.

La présente déclaration est faite sous réserve de ratification. Elle
entrera en vigueur le jour du dépôt de l’instrument de ratification,
pour une période de cinq ans. A l'expiration de cette période, elle
restera en vigueur jusqu'à notification de son abrogation»;

et que la déclaration du Congo (alors Zaïre), déposée auprès du Secré-
taire général le 8 février 1989, se lit comme suit:

«conformément à l’article 36, paragraphe 2, du Statut de la Cour
internationale de Justice:

Le Conseil exécutif de la République du Zaïre reconnaît comme
obligatoire de plein droit et sans convention spéciale, à l'égard de

20
199 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

tout autre Etat acceptant la même obligation, la juridiction de la

Cour internationale de Justice pour tous les différends d’ordre juri-

dique ayant pour objet:

a) l'interprétation d’un traité:

b} tout point de droit international;

c) la réalité de tout fait qui, s’il était établi, constituerait la viola-
tion d'un engagement international;

d) la nature ou l'étendue de la réparation due pour la rupture d’un
engagement international.

Il est entendu en outre que la présente déclaration restera en
vigueur aussi longtemps qu’avis de sa révocation n'aura pas été
donné»;

62. Considérant que, se fondant sur l’ordonnance rendue par la Cour
le 2 juin 1999 en l'affaire relative à la Licéité de l'emploi de la force { You-
goslavie c. Belgique) (C.L.J. Recueil 1999, par. 44), la Belgique a soutenu
au cours de la présente procédure que, le Congo n'ayant expressément
invoqué que tardivement, lors du second tour de plaidoiries, les deux
déclarations suscitées, la Cour ne saurait prendre celles-ci en considéra-
tion aux fins de décider si elle peut ou non indiquer des mesures conser-
vatoires dans le cas d'espèce (voir paragraphe 45 ci-dessus):

63. Considérant que, même si le Congo n’a pas exposé de manière très
précise, dans sa requête, les bases sur lesquelles il entendait fonder la
compétence de la Cour, ladite requête n'en vise pas moins l'acceptation
de la juridiction de la Cour par la Belgique; que, conformément au para-
graphe 2 de l’article 38 du Règlement, «[IJa requête indique autant que
possible les moyens de droit sur lesquels le demandeur prétend fonder la
compétence de la Cour» (les italiques sont de la Cour) et qu’il appartient
en tout état de cause à la Cour de rechercher dans chaque cas si elle a
compétence; que, comme il a été rappelé ci-dessus (voir paragraphe 61),
les déclarations par lesquelles la Belgique et le Congo ont reconnu la juri-
diction obligatoire de la Cour ont été dûment déposées auprès du Secré-
taire général de l'Organisation des Nations Unies, et que celui-ci en a
transmis copie à la Cour ainsi qu'à tous les Etats parties au Statut, en
application du paragraphe 4 de l’article 36 dudit Statut; que ces déclara-
tions ont été reproduites dans I’ Annuaire de la Cour; que les déclarations
en question sont par suite connues tant de la Cour que des Parties à la
présente affaire, qui ne sont pas sans savoir que «la compétence de la
Cour ... repose sur le consentement des Etats, tel qu’il peut s'exprimer par
divers moyens, et notamment par des déclarations faites en application
de l’article 36, paragraphe 2, du Statut» (Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amé-
rique), fond, arrêt, C.L.J. Recueil 1986, p. 32, par. 44); que, compte tenu
de la présentation adoptée dans la requête et des conclusions présentées
par le Congo, la Belgique ne pouvait pas ne pas s'attendre à ce que les
déclarations faites par les deux Parties entrent en ligne de compte pour
fonder la compétence de la Cour en l'espèce; que la Belgique a dès lors

21
200 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

été en mesure de concevoir et de faire valoir toute argumentation qu'elle
eût estimé appropriée à cet égard; et que l’invocation, par le Congo, des-
dites déclarations lors du second tour de plaidoiries sur la demande en
indication de mesures conservatoires ne saurait partant avoir été de
nature à mettre «gravement en péril le principe du contradictoire et la
bonne administration de la justice» (Licéité de l'emploi de la force ( You-
goslavie c. Belgique), mesures conservatoires, ordonnance du 2 juin 1999,
C.LJ. Recueil 1999, par. 44);

64. Considérant qu’au vu de ce qui précède la Cour estime que rien ne
s’oppose à ce qu'elle prenne en considération, aux fins de décider si elle
peut ou non indiquer des mesures conservatoires dans le cas d’espèce, les
déclarations par lesquelles les Parties ont accepté sa juridiction obliga-
toire;

65. Considérant cependant que, dans le dernier état de son argumenta-
tion en la présente procédure, la Belgique a en outre fait observer qu’aux
termes de sa déclaration elle avait exclu la juridiction obligatoire de la
Cour dans le cas «où les parties auraient convenu ou conviendraient
d’avoir recours à un autre mode de règlement pacifique»: et qu’elle a
indiqué qu’en l’occurrence des négociations au plus haut niveau concer-
nant le mandat d’arrét décerné le 11 avril 2000 étaient en cours au
moment où le Congo avait saisi la Cour (voir paragraphe 46 ci-dessus):

66. Considérant que la Belgique n’a toutefois fourni à la Cour aucune
autre précision quant à ces négociations, notamment quant à la manière
dont elles ont été menées, à leur durée, à leur portée ou à leur état d’avan-
cement au moment du dépôt de la requête congolaise; que la Cour n’est
pas en mesure de déterminer si, en l'espèce, les Parties étaient convenues
d’écarter temporairement toute saisine de la Cour du fait des négocia-
tions engagées et pendant la durée de celles-ci; qu’au surplus la Belgique
n’a pas fait connaître à la Cour les conséquences précises qu’elle enten-
dait tirer de la tenue desdites négociations, ou plus généralement de la
tenue de négociations, au regard de la compétence de la Cour, en parti-
culier pour indiquer des mesures conservatoires;

67. Considérant qu'en présence d’une demande en indication de me-
sures conservatoires la Cour n’a pas besoin, avant de décider d'indiquer
ou non de telles mesures, de s’assurer de manière définitive qu'elle a com-
pétence quant au fond de l'affaire, mais quelle ne peut cependant indi-
quer ces mesures que si les dispositions invoquées semblent prima facie
constituer une base sur laquelle sa compétence pourrait être fondée;

68. Considérant que la Cour conclut que les déclarations faites par les
Parties conformément au paragraphe 2 de l’article 36 de son Statut cons-
tituent prima facie une base sur laquelle sa compétence pourrait être
fondée en Pespéce; et qu’une telle compétence ne saurait être exclue, à ce
stade de la procédure, du seul fait des négociations évoquées par la Bel-
gique:

22
201 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

69. Considérant que le pouvoir d'indiquer des mesures conservatoires
que la Cour tient de l’article 41 de son Statut a pour objet de sauvegarder
le droit de chacune des Parties en attendant qu’elle rende sa décision, et
présuppose qu’un préjudice irréparable ne doit pas étre causé aux droits
en litige dans une procédure judiciaire; qu’il s’ensuit que la Cour doit se
préoccuper de sauvegarder par de telles mesures les droits que l'arrêt
qu’elle aura ultérieurement à rendre pourrait éventuellement reconnaître,
soit au demandeur, soit au défendeur; et considérant que de telles mesures
ne sont justifiées que s’il y a urgence;

70. Considérant que, dans sa requête, le Congo demande à la Cour
Pannulation du mandat d'arrêt international délivré contre M. Yerodia
Ndombasi par un juge d'instruction belge le 11 avril 2000: qu'il soutient
que ce mandat contrevient au droit international relatif à la compétence
des juridictions pénales nationales et aux immunités des chefs d’Etat et
membres de gouvernements; qu’en sollicitant à titre de mesure conserva-
toire la mainlevée du mandat d’arrêt, le Congo entend préserver ses
droits à ce double titre;

71. Considérant que les circonstances alléguées par le Congo, et qui
exigent, selon lui, l'indication d’une telle mainlevée, sont exposées comme
suit dans la demande qu'il a présentée le 17 octobre 2000:

«[Lje mandat d’arrêt litigieux interdit pratiquement au ministre
des affaires étrangères de la République démocratique du Congo de
sortir de cet Etat pour se rendre en tout autre Etat où sa mission
l'appelle et, par conséquent, d'accomplir cette mission»;

72. Considérant qu’à la suite du remaniement ministériel intervenu le
20 novembre 2000, M. Yerodia Ndombasi a cessé d’exercer les fonctions
de ministre des affaires étrangères et s’est vu confier celles de ministre de
l'éducation nationale, moins exposées a des déplacements fréquents à
l'étranger ; et considérant qu’en conséquence il n’est pas établi qu’un pré-
judice irréparable pourrait être causé dans l'immédiat aux droits du
Congo et que le degré d'urgence soit tel qu'il y ait lieu de protéger ces
droits par l'indication de mesures conservatoires:

73. Considérant qu’au vu de la conclusion à laquelle la Cour est ainsi
parvenue, point n'est besoin pour elle d'examiner chacun des arguments
présentés par ailleurs par la Belgique en vue du rejet de la demande en
indication de mesures conservatoires, et notamment l'argumentation selon
laquelle la mesure tendant à la mainlevée du mandat d’arrêt que le Congo
demande à titre conservatoire serait identique à celle que le Congo
réclame au fond;

74. Considérant que, lors de son second tour de plaidoiries, le Congo
a prié la Cour d'inviter les deux Parties «à adopter un comportement qui
empêche la persistance, aggravation et l'extension du différend, notam-
ment en faisant disparaître la cause essentielle de ce différend»; qu'il lui
a en outre demandé de tenir «compte de l'assentiment des deux Parties à
régler éventuellement et diplomatiquement cette affaire à l'amiable et en

23
202 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

persuadant ... le juge belge Vandermeersch de retirer son mandat qu'il a
lancé sur le plan international»;

75. Considérant que la Belgique a, au cours de ses plaidoiries, indiqué
qu'elle n’aurait pas d’objection à ce que la Cour demande aux Parties
d'examiner conjointement, en toute bonne foi, les difficultés soulevées
par le mandat d’arrêt en vue de trouver une solution conforme à leurs
obligations en droit international (voir paragraphes 39 et 49 ci-dessus);

76. Considérant que, si les Parties apparaissent disposées à envisager
de régler le différend qui les oppose à l’amiable, les positions qu'elles ont
exposées devant la Cour quant à leurs droits respectifs demeurent fort
éloignées; que, si toute négociation bilatérale en vue de parvenir à un
règlement direct et amiable demeure la bienvenue, l'issue d’une telle
négociation ne saurait être préjugée; qu’il est souhaitable que les ques-
tions soumises à la Cour soient tranchées aussitôt que possible: que dès
lors, il convient de parvenir à une décision sur la requête du Congo dans
les plus brefs délais;

* *

77. Considérant qu’une décision rendue en la présente procédure ne
préjuge en rien la compétence de la Cour pour connaître du fond de
Paffaire, ni aucune question relative à la recevabilité de la requête ou au
fond lui-même, et qu'elle laisse intact le droit des Gouvernements du
Congo et de la Belgique de faire valoir leurs moyens en ces matières;

78. Par ces motifs,

LA Cour,

1) A l'unanimité,

Rejette la demande du Royaume de Belgique tendant à ce que l’affaire
soit rayée du rôle;

2} Par quinze voix contre deux,

Dit que les circonstances, telles qu'elles se présentent actuellement à la

Cour, ne sont pas de nature à exiger l'exercice de son pouvoir d'indiquer,
en vertu de l’article 41 du Statut, des mesures conservatoires.
pour: M. Guillaume, président; M. Shi, vice-président; MM. Oda, Bedjaoui,
Ranjeva, Herczegh, Fleischhauer, Koroma, Vereshchetin, M™° Higgins,
MM. Parra-Aranguren, Kooijmans, Al-Khasawneh, Buergenthal, juges;
M”™* Van den Wyngaert, juge ad hoc;

CONTRE: M. Rezek, juge: M. Bula-Bula, juge ad hoc.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le huit décembre deux mille, en trois exemplaires,

24
203 MANDAT D’ARRET (ORDONNANCE 8 XII 00)

dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République démocra-
tique du Congo et au Gouvernement du Royaume de Belgique.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.

MM. Opa et RANJEVA, juges, joignent des déclarations à l'ordonnance;
MM. KOROMA et PARRA-ARANGUREN, juges, joignent à l’ordonnance les
exposés de leur opinion individuelle; M. REZEK, juge, et M. BULA-BuLa,
juge ad hoc, joignent à l'ordonnance les exposés de leur opinion dissi-
dente; M™° VAN DEN WYNGAERT, juge ad hoc, joint à l'ordonnance une
déclaration.

(Paraphé) G.G.
(Paraphé) Ph.C.

25
